Order, Supreme Court, Bronx County (Herbert Shapiro, J.), entered on or about June 28, 1990, which granted defendants’ motion in part, to compel discovery and denied plaintiff’s motion for a protective order, unanimously affirmed, without costs.
A review of the interrogatories and the notice of discovery, in light of plaintiff’s extensive and lengthy amended complaint, reveals that the IAS court did not abuse its discretion in restricting the scope of discovery. (See, Allen v CrowellCollier Publ. Co., 21 NY2d 403, 406.) Each discovery demand, as modified by the IAS court, relates to specific facts and damages raised by plaintiff. While some of the discovery seeks "all documents”, these requests are limited to specific subjects and are thus not overly broad. (See, Scheinfeld v Burlant, 98 AD2d 603.)
Finally, while defendants served a notice of deposition *302before they served the interrogatories, under the circumstances, they are not required to take the deposition before the interrogatories are answered. (Bassett v Bando Sangsa Co., 94 AD2d 358, appeal dismissed 60 NY2d 962.) Concur—Rosenberger, J. P., Wallach, Kassal and Smith, JJ.